Citation Nr: 1530248	
Decision Date: 07/15/15    Archive Date: 07/21/15

DOCKET NO.  13-00 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an initial compensable rating for hearing loss.

2.  Entitlement to an initial compensable rating for a thoracolumbar spine disability.  

3.  Entitlement to an initial compensable rating for residual scar, non-Hodgkin's lymphoma status-post radiation therapy.  

4.  Entitlement to service connection for a disability manifested by edema in the bilateral lower extremity.  

5.  Entitlement to service connection for a disability manifested by loss of taste.

6. Entitlement to service connection for chronic obstructive pulmonary disease (COPD).  

7.  Entitlement to service connection for a dental disability for compensation purposes, claimed as periodontal disease, loss of teeth, breaking teeth, and loss of jawbone.  

8.  Entitlement to service connection for a disability manifested by decreased saliva production.  

9. Entitlement to service connection for transient ischemic attacks.

10.  Entitlement to service connection for heart disease.  

11.  Entitlement to service connection for gastroesophageal reflux disease (GERD), claimed as acid indigestion


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran had active service from September 1970 to August 1991.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

A hearing before the undersigned Veterans Law Judge was held at the RO in October 2013.  The hearing transcript has been associated with the claims file.

The claims for increased ratings and the claims for service connection for decreased saliva production, transient ischemic attacks, heart disease, and GERD are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The edema has not been attributed to an underlying disability or the in-service radiation therapy.

2.   The Veteran does not have loss of taste.  

3.  COPD was not present in service and is not related to service.  

4.  The Veteran's dental disability is due to periodontal disease.    


CONCLUSIONS OF LAW

1.  The criteria for service connection of a disability manifested by edema in the bilateral lower extremity have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).  

2.  The criteria for service connection of a disability manifested by loss of taste have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).  

3.  The criteria for service connection of COPD have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).  

4.  The criteria for service connection of a dental disability have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.381 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the appellant pre-adjudication notice by letters dated in July and November 2010 and March 2012, prior to the initial adjudication of each claim.  

VA has obtained service treatment and examination records and VA treatment and examination records; assisted the appellant in obtaining evidence; and afforded the appellant the opportunity to give testimony before the Board.  All known and available records relevant to the issue on appeal have been obtained and associated with the appellant's claims file.  Neither the Veteran nor his representative has identified any outstanding, existing evidence that could be obtained to substantiate the claims.  The Board is also unaware of any such evidence.  

VA afforded the appellant examinations to determine the nature and likely etiology of the reported disabilities.  The Board finds the examination records are adequate as all necessary findings are reported and the examiner provided adequate rationale for the opinions/determinations provided.  

Accordingly, the Board will address the merits of the Veteran's claims.

Legal Criteria

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Service connection may be granted for any disease initially diagnosed after discharge when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis:  Disability Manifested by Edema

Although the evidence reflects objective findings of edema and the Veteran's competent history of swelling, except in circumstances not applicable here, service connection will not be granted for edema alone; there must be a diagnosed or identifiable underlying malady or condition.  Sanchez-Benitez v. West, 13 Vet. App. 283, 285 (1999).  In this case, the medical evidence does not establish that the Veteran has an identifiable underlying condition.  Rather it demonstrates that the edema is a symptom, which medical professionals have indicated is "probably multifactorial," with an unclear specific etiology, or due to bypass surgery and venous harvesting or the transient ischemic attacks.  See October 2008 and May 2010 private treatment records; July 2011 VA examination record.  It has not been linked to the in-service non-Hodgkin's lymphoma, and the July 2011 VA examiner determined there were no residuals of the in-service lymphoma.  The Board finds the examiner's determination is consistent with the Veteran's negative history of leg swelling in April 1998 and the negative history as to residuals of lymphoma, status-post radiation treatment, in September 1987.  

Although the Veteran is competent to report observable symptomatology, such as swelling, he does not possess the requisite ability, experience, or knowledge to diagnose a disorder manifested by swelling.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Accordingly, the claim must be denied.  In reaching this decision, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable to this claim because the preponderance of the evidence is against the claim.

Analysis:  Disability Manifested by Loss of Taste

Upon consideration of the evidence, the Board finds the Veteran does not have loss of taste.  Although the Veteran is competent to report observable symptomatology, including loss of taste, a July 2011 VA taste test was normal, and there is no medical evidence of loss of taste.  The Board finds the history of loss of taste is less probative than the normal taste test.  Accordingly, the claim must be denied.  In reaching this decision, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable to this claim because the preponderance of the evidence is against the claim.

Analysis:  COPD

The service treatment and examination records reveal no findings or diagnoses of COPD, and April 1978, May 1982,  February 1985, May 1986, and June 1990 X-ray imaging of the chest was normal.  The December 1990 retirement examination record reveals histories of shortness of breath, which the record indicates occurred in October 1990, and chest pain of noncardiac origin and negative history as to chronic cough.  Clinical evaluation and X-ray imaging of the chest and lungs were normal.  

Post service treatment records reveal a significant smoking history, with at least one pack per day reported.  April 1998 inpatient treatment records reveal no past medical history as to COPD; the records do reveal a past medical history of other medical conditions.  November 2004 and January 2005 private treatment records indicate that Veteran presented for treatment with a history of chest wall discomfort.  The record indicates that the Veteran was advised to stop smoking.  An October 2005 private treatment record indicates that the Veteran was receiving treatment for COPD.  

A July 2011 VA examination record reveals the Veteran's history of COPD since 1988.  After examination, the diagnosis was COPD.  The examiner found it most likely that the COPD was not related to service, including the in-service shortness of breath.  The examiner explained that multiple medical records revealed a long history of smoking and that the smoking was the most likely cause of the COPD.  

After review of the evidence, the Board finds service connection is not warranted because the preponderance of the evidence shows that COPD was not present during service and is not otherwise related to service.  The service treatment and examination records do not report any diagnoses of COPD, and there is no history of COPD until after June 1998 at the earliest.  In this regard, although the Veteran reported a diagnosis in 1988 during his 2011 VA examination, the Board finds the history is not credible as it is contradicted by the medical record, which shows no such diagnosis during service and no history of COPD in June 1998, and the Veteran's testimony during the 2013 hearing that the COPD was diagnosed in approximately 2007.  

Additionally, the probative evidence establishes that the Veteran does not have COPD related to service.  A VA examiner provided the opinion that the COPD is not related to service.  The Board finds the opinion is probative because it is supported by rationale, notably that the COPD is related to smoking.  There is no probative opinion linking the COPD to service and no medical evidence linking COPD to the Veteran's non-Hodgkin's lymphoma or radiation therapy.  

Although the appellant might believe that his COPD is related to service, the probative medical evidence does not corroborate these assertions, and the record does not suggest that the Veteran is competent, as a layperson, to make that determination.  In any event, the Board finds the Veteran's belief is less probative than the medical opinion against the claim.
 
Accordingly, the claim must be denied.  In reaching this decision, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable to this claim because the preponderance of the evidence

Analysis:  Dental Disease

Dental disabilities that may be awarded compensable disability ratings are set forth under 38 C.F.R. § 4.150.  These disabilities include chronic osteomyelitis or osteoradionecrosis of the maxilla or mandible, loss of the mandible, nonunion or malunion of the mandible, loss of the maxilla, nonunion or malunion of the maxilla, limited temporomandibular motion, loss of the ramus, loss of the condyloid or coronoid processes, loss of the hard palate, and loss of teeth due to the loss of substance of the body of the maxilla or mandible and where the lost masticatory surface cannot be restored by suitable prosthesis, when the bone loss is a result of trauma or disease but not the result of periodontal disease. 38 C.F.R. § 4.150, Diagnostic Codes 9900-9916.

Replaceable missing teeth, treatable carious teeth, dental or alveolar abscesses, and periodontal disease are not disabling, and may be considered service connected solely for the purpose of determining entitlement to VA dental examination or outpatient dental treatment.  38 C.F.R. § 3.381.  The Board notes that 38 C.F.R. § 3.381 was amended during the appeal; however, the amendments did not alter 3.381(b), and are not pertinent in this case.  See 77 Fed. Reg. 4496 (January 30, 2012).

The Veteran is seeking service connection for the loss and destruction of his teeth and associated loss of jawbone.  In support of the claim, the Veteran has submitted medical articles that radiation therapy can result in dental caries and accelerated periodontal disease.  Replaceable missing teeth and periodontal disease will be service connected solely for the purpose of determining entitlement to outpatient dental treatment, which is not of issue here.  See 38 C.F.R. § 3.381.  Thus, the claim seeking service connection for compensation based upon the periodontal disease and the Veteran's teeth being lost or broken must fail. 

The record does not suggest any other basis for awarding service connection for compensation purposes.  There is no evidence of per se dental trauma during service or jawbone loss.  In this regard, the Board notes that the VA examiner determined that the mandible and maxilla were normal.  There was evidence of loss of masticatory surface, but that restorable by prosthesis and attributed to periodontal disease rather than the in-service radiation therapy.  As discussed above, periodontal disease is not a basis of service connection for compensation purposes.  There is no indication that the in-service radiation therapy resulted in bone loss or other service-connectable dental disability.  Although the Veteran believes there is such a link, the Veteran is not competent to relate his post-service dental condition to service, and the medical record indicates that the Veteran's post-service dental condition was due to periodontal disease.   

Accordingly, the claim must be denied.  In reaching this decision, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable to this claim because the preponderance of the evidence is against the claim.


ORDER

Service connection for a disability manifested by edema in the bilateral lower extremity is denied.  

Service connection for a disability manifested by loss of taste is denied. 

Service connection for COPD is denied.  

Service connection for a dental disability is denied.


REMAND

The Veteran was most recently afforded VA examinations to determine the degree of severity of the service-connected hearing loss, scar, and thoracolumbar spine disability in 2011.  In October 2013, the Veteran reported that the disabilities had increased in severity since the 2011 examinations.  Therefore, the Board has determined that the Veteran should be afforded another VA examination to determine the current degree of severity of each disability.  

Based on the evidence of xerostomia in service and the Veteran's current history of decreased saliva production, a VA examination is needed to determine whether the Veteran has xerostomia due to the in-service radiation exposure.  

Finally, based on the newly submitted evidence of a possible link between the heart disease, transient ischemic attacks, and GERD and radiation therapy, and the evidence of current disabilities, new opinions are needed to determine whether any of the conditions is related to the in-service radiation therapy.   

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate development to obtain any outstanding records pertinent to the claims, notably VA treatment records dated after March 12, 2013, including any audiograms. 

2.  Then, afford the Veteran an examination to determine the impairment associated with the thoracolumbar spine disorder.  Ensure that the examiner provides all information required for rating purposes.  The rationale for all opinions expressed must be provided. 

3.  Afford the Veteran an examination to determine the impairment associated with the hearing loss.  Ensure that the examiner provides all information required for rating purposes, to include an assessment of the effects of the Veteran's hearing loss disability on his ability to function in an occupational setting and on his daily activities.  The rationale for all opinions expressed must be provided

4.  Afford the Veteran an examination to determine the degree of severity of the service-connected scar.  Ensure that the examiner provides all information required for rating purposes, to include whether the scar is painful.

5.  Afford the Veteran a VA examination to determine the etiology of any dry mouth disorder.  The examiner must clarify whether the Veteran has a disorder manifested by dry mouth.  If so, the examiner must state an opinion as to whether there is a 50 percent or better probability that the disorder began during service or is etiologically related to the Veteran's active service, including the in-service radiation therapy.  

The rationale for the opinion(s) must be provided, with discussion of the in-service histories of dry mouth, the negative history as to residuals of lymphoma, status-post radiation treatment, in September 1987, and the medical article showing a link between radiation therapy and dry mouth.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  

6.  Afford the Veteran a VA examination to determine the etiology of the transient ischemic attacks.  The examiner must state an opinion as to whether there is a 50 percent or better probability that the transient ischemic attacks were etiologically related to the Veteran's active service, including the in-service radiation therapy.  

The rationale for the opinion(s) must be provided, with discussion of the in-service radiation therapy and smoking history.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  

7.  Afford the Veteran a VA examination by a medical professional with sufficient expertise to determine the etiology of the heart disease.  The examiner must state an opinion as to whether there is a 50 percent or better probability that the heart disease began during service or is etiologically related to the Veteran's active service, including the in-service radiation therapy.  

The rationale for the opinion(s) must be provided, with discussion of the in-service radiation therapy and smoking history.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  

8.  Afford the Veteran a VA examination by a medical professional with sufficient expertise to determine the etiology of the GERD.  The examiner must state an opinion as to whether there is a 50 percent or better probability that the GERD began in service or is etiologically related to the Veteran's active service, including the in-service radiation therapy.  

The rationale for the opinion(s) must be provided, with discussion of the in-service treatment for gastritis, the in-service radiation therapy, and the smoking history.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  

9.  Thereafter, readjudicate the appellant's claims.  If the benefits sought on appeal remain denied, the appellant should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


